PER CURIAM.
We affirm the denial of Bruce M. Glaum’s motion filed under Florida Rule of Criminal Procedure 3.800(a), in which he raised two issues. We note that the post-conviction court did not address Glaum’s claim that he is entitled to credit for weekends spent in county jail. However, because this claim was facially insufficient, we affirm. See Johnson v. State, 60 So.3d 1045, 1051 n. 2 (Fla.2011). Our affirmance is without prejudice for Glaum to file a *888facially sufficient motion under Florida Rule of Criminal Procedure 3.801.
Affirmed without prejudice.
SILBERMAN, MORRIS, and BLACK, JJ., Concur.